101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Scott Philip BROOKER, Plaintiff, Appellant,v.COMMISSIONER, NH DEPARTMENT OF CORRECTIONS, et al.,Defendants, Appellees.
No. 96-1444.
United States Court of Appeals, First Circuit.
Nov. 26, 1996.

Scott Brooker on brief pro se.
Jeffrey R. Howard, Attorney General, and Stephen J. Judge, Senior Assistant Attorney General, on brief for appellees.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Appellant Scott Philip Brooker sued defendants under 42 U.S.C. § 1983, alleging that they were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment.  He now appeals from the district court's grant of summary judgment in defendants' favor.  After careful review of the record, we affirm substantially for the reasons given by the district court in its decision dated April 1, 1996.


2
Affirmed.